IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

RAY JAMES,                               NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-1058

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed July 21, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Ray James, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      DISMISSED.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.